Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 8, 2015

                                            No. 04-15-00606-CV

                                       IN RE James David HENRY

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

       On October 7, 2015 the Respondent Judge in this original proceeding filed an unopposed
motion for extension of time to file a response to the petition for writ of mandamus. The motion
is GRANTED. Any response on behalf of the Respondent should be filed in this court no later
than October 26, 2015.

           It is so ORDERED on October 8, 2015.



                                                        PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2011-CI-11645, styled In the Interest of B.A.H., A Child, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.